Title: From Thomas Jefferson to Thomas Pinckney, 20 April 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia. Apr. 20. 1793.

In a Postscript to my letter of the 12th. I acknoleged the receipt of yours of Jan. 3. since which those of Jan. 30. and Feb. 5. have been received by the William Penn.

With respect to our negociation with Mr. Hammond, it is exactly in the state in which it was when you left America, not one single word having been received in reply to my general answer (of which you had a copy). He says he waits for instructions, which he pretends to expect from packet to packet. But sometimes the Ministers are all in the country, sometimes they are absorbed in negotiations nearer home, sometimes it is the hurry of impending war, or attention to other objects, the stock of which is inexhaustible, and can therefore never fail those who desire nothing but that things shall rest as they are. Perhaps however the present times may hasten justice.
We shall be glad to receive the Assayer you hope to procure, as soon as possible; for we cannot get one in this country equal to the business in all it’s parts. With respect to Mr. Droz, we retain the same desire to engage him, but we are forced to require an immediate decision as the officer employed in the interim, and who does tolerably well, will not continue much longer under an uncertainty of permanent employment. I must therefore desire you to press Mr. Morris to bring Droz to an immediate determination: and we place the matter on this ground with him, that if he is not embarked by the 1st. day of July next, we shall give a permanent commission to the present officer and be free to receive no other.  We are likely to be in very great distress for copper for the mint, and must therefore press your expediting what we desired you to order from Sweden.
You may on every occasion give assurances which cannot go beyond the real desires of this country to preserve a fair neutrality in the present war, on condition that the rights of neutral nations are respected in us, as they have been settled in modern times, either by the express declarations of the powers of Europe, or their adoption of them on particular occasions. From our treaties with France and Holland, and that of England and France, a very clear and simple line of conduct can be marked out for us, and I think we are not unreasonable in expecting that England shall recognise towards us the same principles which she has stipulated to recognise towards France, in a state of neutrality. I have the honor to be with great & sincere esteem Dr. Sir Your most obedt & most humble servt

Th: Jefferson

